                Case 2:19-cv-00058-MJP Document 54 Filed 05/18/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10            RICHARD LEE JOHNSEN,                            CASE NO. C19-58 MJP

11                                  Plaintiff,                ORDER OF DISMISSAL

12                   v.

13            HARLAN and GOMEZ,

14                                  Defendant.

15

16            Late last year, Defendants provided the Court with notice of the death of Plaintiff. Dkt.

17   No. 49. This triggered an order pursuant to FRCP 25(a) that the “suggesting party” file a formal

18   notice of death and serve “non-party successors of the deceased with the suggestion of death.”

19   This triggers a 90-day time period in which any non-party successor of the deceased plaintiff

20   must appear and substitute in for the decedent. Dkt. No. 51. Failure to do so requires dismissal

21   of the decedent’s lawsuit. FRCP 25(a)(1); see also Barlow v. Ground, 39 F.3d 231, 233 (9th Cir.

22   1994).

23

24


     ORDER OF DISMISSAL - 1
              Case 2:19-cv-00058-MJP Document 54 Filed 05/18/20 Page 2 of 2



 1          Defendants complied with the Court’s directive, filing a Notice of Death of Plaintiff and

 2   Existence of Lawsuit and mailing that notice to the successors of Plaintiff (his mother and

 3   daughter) whom they were able to identify. Dkt. No. 52. Over 90 days have elapsed since the

 4   notification to Plaintiff’s successors and no appearance has been made, therefore

 5          IT IS ORDERED that, pursuant to FRCP 25(a), the above-entitled matter is

 6   DISMISSED.

 7

 8          The clerk is ordered to provide copies of this order to all counsel.

 9          Dated May 18, 2020.

10

11
                                           A
                                           Marsha J. Pechman
                                           United States Senior District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER OF DISMISSAL - 2
